 PINKERTON'S NATIONAL DETECTIVE AGENCY599Pinkerton'sNationalDetectiveAgencyandInternational Union,United Plant Guard Workersof America(U.P.G.W.A.). Case 7-RC-7886February 1,1968DECISION AND CERTIFICATION OFRESULTS OF ELECTIONBY CHAIRMAN MCCULLOCH AND MEMBERSJENKINS AND ZAGORIAPursuant to a Stipulation for Certification uponConsent Election, an election by secret ballot wasconducted both by mail and manually in the above-entitledmatter on March 28 and 29, 1967, underthedirectionand supervision of the RegionalDirector for Region 7 among the employees in thestipulated unit. At the conclusion of the balloting,the parties were furnished with a tally of ballots,which showed 18 votes were for, and 115 against,the Petitioner, and 5 were challenged. The chal-lenged ballots were insufficient in number to affectthe results of the election. Thereafter, the Petitionerfiled timely objections to conduct affecting theresults of the election.The Regional Director investigated the objec-tions and on August 16, 1967, issued his Reportand Recommendation on Objections, in which herecommended that Objections 2(b), 4(c), 5(c), 6(b),7(a), and 8(b) be sustained, that the election be setaside, and that a new election be held. He recom-mended that all other objections be overruled.' TheEmployer filed timely exceptions to the RegionalDirector's recommendation that the aforesaid ob-jections be sustained, and a brief in support of itsexceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.Upon the entire record in this case, the Boardfinds:1.The Employer is engaged in commerce withinthe meaning of the Act and it will effectuate the pur-poses of the Act to assert jurisdiction herein.2.The Petitioner is a labor organization claimingto represent certain employees of the Employer.3.A question affecting commerce exists con-cerning the representation of employees of the Em-ployer within the meaning of Section 9(c)(1) andSection 2(6) and (7) of the Act.4.We find, in accord with the stipulation of theparties, that the following unit is appropriate for thepurposes of collective bargaining within the mean-ing of Section 9(b) of the Act:All full-time and regular part-time guards, includ-ing sergeants, employed by the Employer throughitsDetroit, Michigan, Branch Office, but excludingoffice clerical employees, professional employees,lieutenants, and all other supervisors as defined inthe Act, and all other employees.5.The Board has considered the RegionalDirector's report, the Employer's exceptions andbrief, and the entire record in this case, and makesthe following findings:The Regional Director recommended settingaside the election on the basis of a number of state-ments made by the Employer to the employees in aseries of preelection letters, which statements theRegionalDirector concluded created "an at-mosphere in which employees could not freelymake their choice." We do not agree. The state-ments in question, none of which is attacked as un-truthful, refer to (1) losses of business suffered bythe Employer during a period when the Unionrepresented the employees in Detroit, attributed bythe Employer to the fact that "many of our clientslacked faith in Unionized guards. They cancelledour contract"; (2) a strike by the Union inDelaware, as a result of which the Employer lost allits business in Delaware; and (3) the pendency of alibel action against the Union in the United StatesDistrict Court, in which the Employer was "hopefulof a big judgment against the Union," which in turnmight result in special assessments by the Unionfrom its members. None of these statements impliesthat the Employer was going to take any action inretribution against its employees' organizational ac-tivities, or if they selected the Union. Rather, thestatements, in our view, are temperate and factualreports of events that had occurred, and of legalproceedings involving the Employer and the Peti-tioner,- which were relevant to the election issues,and which the Employer had every right to call tothe attention of the employees. In these circum-stances,we do not believe that the election at-mosphere was such that the employees wereprecluded from exercising a free choice on thequestion of whether or not they wished to berepresented by the Petitioner.2 Accordingly, weoverrule the objections in question.As we have overruled the objections and as thetally shows that the Petitioner has failed to obtaina majority of the valid ballots cast, we shall certifythe results of the election.CERTIFICATION OF RESULTS OFELECTIONIt is hereby certified that a majority of the validvotes has not been cast for International Union,UnitedPlantGuardWorkersofAmerica(U.P.G.W.A.), and that said labor organization isnot the exclusive representative of the employeesin the appropriate unit, within the meaning of Sec-tion 9(a) of the National Labor Relations Act, asamended.'No exceptions were filed to the Regional Director's recommendationthat these objections be overruled, and this recommendation is thereforeadoptedpro forma'American Greetings Corporation,146 NLRB 1440;Coors PorcelainCompany,158 NLRB 1108.169 NLRB No. 81